PER CURIAM.
Eliseo Ferrer and Maria Ferrer appeal an adverse summary judgment in their personal injury case. We affirm.
Plaintiff-appellant Eliseo Ferrer was a member of a golf league at the Fontaine-bleau Golf Course. In return for the fees paid to the league, league members received reduced green fees and the use of golf carts. The golfers play in rotating groups each week..
In 1998, plaintiff and another league member, Fernando Calvo, were participating in league play. Plaintiff drove the golf cart with Calvo as the passenger. When plaintiff located his golf ball, he got out of the cart. Calvo moved into the driver’s seat to move the cart to where Calvo’s golf ball was located.
Calvo struck plaintiff with the golf cart. Plaintiff filed suit' against FGC Enterprises, Inc. as operator of the golf course, arguing that FGC was liable to the plaintiff under the dangerous instrumentality doctrine.* Maria Ferrer brought a claim for loss of consortium.
The trial court correctly entered summary judgment in favor of the golf course. League members using golf carts in this situation are properly viewed as being co-bailees or joint adventurers. Raydel, Ltd. v. Medcalfe, 178 So.2d 569, 570-72 (Fla.1965).
Affirmed.

 In Meister v. Fisher, 462 So.2d 1071 (Fla.1984), the Florida Supreme Court held that a golf cart is a dangerous instrumentality.